In an action for specific performance of a contract for the sale and purchase of real property, plaintiff Hlava appeals from an order of the Supreme Court, Kings County, dated May 2, 1960, which granted the motion of defendant Gerrittsen Beach Property Owners Association, Inc,, to substitute persons as parties plaintiff in place of a deceased original plaintiff, to add as parties plaintiff other persons who have succeeded to the interest of certain plaintiffs, to serve a supplemental answer, and for other relief. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.